Citation Nr: 1810402	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  14-12 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Whether new and material evidence has been received to open a previously denied claim for service connection for cause of death.

2. Entitlement to service connection for the Veteran's cause of death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's daughter

ATTORNEY FOR THE BOARD

A. Creegan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1952 to December 1955.  The service treatment records, a 3101 (dated in 1956) and an initial rating decision appear to indicate that there was service from April 1951. The Veteran died in January 1996.  The appellant claims as the surviving spouse 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

A videoconference hearing in this matter was held before the undersigned veteran's law judge in June 2017.

The issue of service connection for the Veteran's cause of death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The RO denied service connection for the Veteran's cause of death in a September 2006 rating decision.

2. The evidence received since the September 2006 decision relates to an unestablished fact necessary to substantiate the claim for service connection for the Veteran's cause of death.

CONCLUSIONS OF LAW

1. The 2006 decision denying service connection for the Veteran's cause of death is final. 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2. New and material evidence has been received with respect to the Appellant's claim of entitlement to service connection for the Veteran's cause of death; therefore the claim is reopened. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

All duties under VCAA have been met. During the hearing, the VLJ clarified the issues, asked if there was any outstanding evidence, explained the concept of service connection, held the file open so as to provide an opportunity to submit evidence, and identified potential evidentiary defects.  The actions of the VLJ comply with 38 C.F.R. § 3.103.

New and Material Evidence

In general, rating decisions that are not timely appealed are final. See 38 U.S.C. § 7105; 38 C.F.R. § 20.1103. Pursuant to 38 U.S.C. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. See 38 C.F.R. § 3.156(a). In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510,513 (1992). 

The United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold.  Shade v. Shinseki, 24 Vet. App. 110 (2010). The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim." See id. 

To establish entitlement to service connection for the cause of a veteran's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death. 38 U.S.C. § 1310 (2012); 38 C.F.R. § 3.312 (2017). The service connected disability will be considered as the principal cause of death when such disability, singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related thereto. 38 C.F.R. § 3.312(b). To be considered a contributory cause of death, it must be shown that the service connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death. It is not sufficient to show that the service-connected disability casually shared in producing death; rather, a causal connection must be shown. 38 C.F.R. § 3.312(c)(1).

In September 2006 decision, the RO denied reopening the appellant's claim due to a lack of new and material evidence.  The Veteran was service connected for otitis media, nonsuppurative, of the right ear at the time of his death in January 1996. The original January 2000 denial of service connection for the cause of death was based on a lack of evidence showing that the Veteran's service-connected otitis media contributed to his death. 

During the appeals process, in November 2013, the appellant submitted a private medical opinion stating that the Veteran's injuries in service may have contributed to his death. Another private medical opinion submitted in August 2017 also stated that the Veteran's ear injury may have contributed to his death. As the previous denial was due to a lack of nexus, medical opinions indicating that the Veteran's service-connected disability contributed to his cause of death constitutes new and material evidence, and reopening of the claim for service connection for the Veteran's cause of death is warranted. The claim is addressed in the remand portion below.


ORDER

The application to reopen the claim for service connection for the Veteran's cause of death is granted.


REMAND

Service treatment records reflect the Veteran had two instances of barotrauma in August 1953 and March 1954. A rating decision in April 1957 granted service connection, rating it as otitis media, nonsuppurative. The appellant has submitted a number of lay statements from family members and friends stating that the Veteran suffered from insomnia, nosebleeds, and headaches for the rest of his life. The Veteran died suddenly in January 1996. Lay statements all relate that he was clutching his ear in pain at the time of death. His listed cause of death was cerebral and pulmonary edema. 

In October 2013 the appellant submitted a private medical opinion stating that "more likely than not, Mr. [REDACTED] suffered injuries in his military service which may have contributed to his untimely death, in the symptoms were present at his death." The use of the words "possible," "may," or "can be" make a doctor's opinion speculative in nature. See Bostain v. West, 11 Vet. App. 124, 127-28 (1998).

In January 2014, the VA obtained another medical opinion. The opinion stated that the Veteran's "post-service medical conditions and eventual death was a result of an undiagnosed post-service medical condition(s)." The examiner did not address the Veteran's service-connected otitis media and its relation or lack thereof to the Veteran's cause of death.  

The appellant submitted another private medical opinion in August 2017. Again, the opinion stated that the Veteran's in-service injuries and subsequent ear disability "may" have contributed to his death. As above, this opinion is speculative and therefore inadequate. 

As the record contains no adequate medical opinion, remand is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall confirm service prior to 1952 and prepare a document that correctly reflects dates of recognized service.

2.  The AOJ shall return the claims file to a VA examiner of appropriate knowledge and expertise.   The examiner is requested to provide the following opinion:

Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's service-connected otitis media caused or contributed substantially or materially to the Veteran's cause death.  Whether death was related to the in-service barotrauma.  The examiner should review the lay and medical evidence that has been submitted.

3. After the above is complete, readjudicate the claim. If a complete grant of all benefits requested is not granted, issue a supplemental statement of the case (SSOC). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


